Citation Nr: 1504225	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to April 18, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1970 through January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  This decision, in pertinent part, denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran's September 2010 notice of disagreement indicated that he wished only to appeal the denial of TDIU, as did the August 2012 substantive appeal to the Board (VA Form 9).  Accordingly, only the issue of entitlement to TDIU has been perfected on appeal to the Board.

The Board notes that the Veteran was granted an evaluation of 100 percent for post-traumatic stress disorder (PTSD), effective April 18, 2011, in an April 2013 rating decision on a separate claim.  The April 2013 rating decision also awarded the Veteran special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), effective April 18, 2011.

A grant of a 100 percent disability evaluation does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted under 38 U.S.C.A. § 1114(s)  if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on a disability or disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)).  In the instant case, however, the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s).  Therefore, the Veteran's benefits have already been maximized, and further evaluation of TDIU on or after April 18, 2011 is moot. 
However, the Veteran submitted his claim for TDIU in March 2010, and so the issue of the Veteran's entitlement to TDIU prior to April 18, 2011 remains before the Board. 


FINDINGS OF FACT

1.  Prior to April 18, 2011, the Veteran had a combined evaluation of 70 percent.  This combined rating was based upon a 30 percent evaluation for PTSD, a 40 percent evaluation for left lower extremity venous insufficiency with dermatitis, a 20 percent evaluation for diabetes mellitus, and a 10 percent evaluation for tinnitus.  

2.  The Veteran has a high school education, and last worked as a bus maintenance supervisor.

3.  The evidence has not demonstrated that that the Veteran's service-connected disabilities caused him to become unable to secure and follow a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.15, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA issued VCAA notice to the Veteran in the form of a May 2010 letter, which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded VA medical, audiometric, and psychiatric examinations in May and July 2012.  While the examinations conducted are after the time period in question, the Board finds that these examinations, in conjunction with the medical evidence of record, provide sufficient information to rate the claims.  38 C.F.R. § 3.159.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



II.  Entitlement to TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He contends his service-connected disabilities prevent all forms of gainful employment.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The RO received the Veteran's claim for TDIU on May 21, 2010.  As noted in the Introduction, the RO has granted a 100 percent schedular evaluation effective April 18, 2011.  Accordingly, the most salient evidence is for the period from May 21, 2009 until to April 17, 2011.  38 C.F.R. § 3.400(o)(2).

From November 13, 2006, through April 17, 2011, the Veteran had a combined rating of 70 percent.  This combined rating was based upon a 30 percent evaluation for PTSD, a 40 percent evaluation for left lower extremity venous insufficiency with dermatitis, a 20 percent evaluation for diabetes mellitus, and a 10 percent evaluation for tinnitus.  The Veteran was also awarded a compensable evaluation for bilateral hearing loss in December 2009, but this did not increase his combined evaluation for compensation beyond 70 percent.  Thus, the Veteran met the schedular requirements for TDIU throughout the period on appeal.  

On his May 2010 application for TDIU the Veteran reported he completed four years of high school and one year of college and indicated he last worked as a mechanic/manager at BiState Transit in August 2006.  He reported that he left his last job due to disability and did not expect to receive disability retirement benefits or workers compensation benefits.  He indicated his leg, back, PTSD, and hearing were the conditions that prevented him from securing or following substantially gainful occupation.  In June 2010, the Veteran's former supervisor indicated that the Veteran had discontinued his employment in August 2006 due to "retirement - normal."

Thus, the evidence clearly reflects that the Veteran stopped working in August 2006.  The fact that a Veteran was unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The medical record reflects that while the Veteran's service-connected disabilities alone result in some level of impairment, they did not render him unemployable prior to April 18, 2011.  

In an October 2006 administrative decision, the Veteran was found unemployable by the Social Security Administration (SSA) due to limitations imposed by stasis edema of the left lower extremity and status post lumbar fusion.  The Board notes that, although the Veteran is service-connected for stasis edema (characterized by VA as venous insufficiency), the Veteran is not service-connected for status post lumbar fusion.  

Records from the Veteran's Social Security Administration (SSA) file reflect that the Veteran reported that his lower back, arthritis, hearing loss, pain in right leg, right hip, pain in groin, gout of the left lower leg, pain in left knee after surgery, high blood pressure, stress, sleep apnea and chest pains limit his ability to work.  He explained his leg and hip hurt when sitting or standing for any length of time, chest pains and feelings of choking due to stress, he did not sleep well because of sleep apnea, did not hear things and indicated the back, leg, knee, neck pain, arthritis and posttraumatic stress were conditions that limited his ability to work.  He explained the leg and hip distracted him from work assignments and he could not concentrate.  He explained his job required a Commercial Driver's License (CDL) license and Department of Transportation (DOT) physical but he could not pass the DOT physical due to high blood pressure and medication for his stress related condition.  Pain in the leg and hip prevent him from sitting or standing for any length of time and sleep apnea affected his ability to concentrate and do his job.  PTSD medication inhibits his ability to drive which was also part of his job.  He indicated that he stopped working in August 2006 "Because of my condition. The chronic pain in my legs, back and hip hindered my ability to do my job. Cannot pass the department of transportation physical."    

The Veteran's step daughter indicated that the Veteran's disabilities limited his ability to do heavy lifting, sitting, squatting, bending, standing, reaching, kneeling, hearing, stair climbing, walking, using hands, memory, concentration, and getting along with others.  She indicated that he provided care for his grandson, could perform minor household repairs or chores that did not require lifting or standing was able to go out, pay bills, or handle money.  She attested that he had not been fired or laid off due to problems getting along with other people but indicated that stress caused problems with the Veteran's sleeping, eating and made the chronic pain more difficult to handle.  The Veteran reported that before his illness he used to work, drive long distances, fish, and do chores on a regular basis.  He indicated he helped care for his grandson and sill could perform minor household repairs or chores but needed reminders and assistance to do so.  He also indicated he could go outside drive handle money.  He indicated his disabilities impacted lifting walking stair climbing squatting sitting bending kneeling using hands standing completing tasks and concentration.  He denied being fired or laid off due to problems getting along with other people.  

The October 2006 psychiatric review performed for SSA concluded the Veteran had anxiety-related disorders but indicated the impairment was not severe.  The summary noted the Veteran had PTSD but the symptoms were "currently under good control."  In evaluating the functional limitations, the condition was noted to have mild limitation in maintaining social functioning and concentration persistence and pace.  The physical residual functional capacity assessment noted primary diagnosis of stasis edema left lower extremity and status post lumbar fusion.  The Veteran was noted to be able to occasionally lift or carry 20 pounds and frequently lift or carry 10 pounds. He could stand or walk at least 2 hours in an 8 hours workday and sit about 6 hours in a n 8 hours workday.  Pushing and pulling was limited in lower extremities.  The difficulty standing and walking for prolonged periods were due to hip and back pain.  The November 2006 determination noted that based on the medical evidence of status post lumbar fusion and significant bronzing of the left lower extremity and stasis edema and the claimant's complaints a sedentary residual functional capacity (RFC) was given.  It was reasonably ascertainable that prolonged standing and walking would significantly exacerbate and worsen symptoms.  

A February 2005 private record of J.M.P., M.D. included in the records from SSA noted that the Veteran completed his GED and college. GAF at that visit was 70 and highest GAF during the prior year was 80.  September 2005 records noted complaints of trouble dealing with his men as he was supervisor with 29 people under him and some were not working up to the mark.  In January 2006 he again discussed frustration at work.  They discussed coping mechanisms.  An August 2006 record noted that he quit his job about a week ago and was spending time doing this around the house.  

An August 2007 VA examination of the genitourinary system reflected the Veteran reported he retired in 2006 as he was eligible by age and duration of work.  

An April 2009 VA psychiatric examination reported that he had worked in farming, at a movie theater, general tire and fisher body shop.  The examiner noted that the Veteran was disabled and retired but indicated it was reasonable to conclude that the PTSD and depression would affect work efficiency with intermittent periods of inability to perform job tasks and the Veteran reported some of these problems with his farm work.  The Veteran noted that he had a small farm with 30 cows that he kept busy with.  The Veteran reported that he was not currently employed and indicated he had not worked for 2-5 years.  The reason given for unemployment was back and leg problems.  The Veteran contended unemployment due to mental disorder's effects and the examiner noted this was partially correct as the mental disorder symptoms interfered with job performance.  The examiner explained that it was reasonable to conclude the symptoms would affect work efficiency with intermittent periods of inability to perform job tasks if he were employed and the Veteran reported symptoms had some effect on his farming such as lack of motivation and concentration problems that were affecting his job performance.  However the examiner concluded there was not total occupational and social impairment due to PTSD signs and symptoms.  Rather, he was generally satisfactory functioning with intermittent periods and inability to perform tasks due to flattened affect disturbance of motivation or mood problems developing and maintaining social and work relationships, depressed mood suspiciousness and chronic sleep impairment.  The GAF was 51.  

A May 2010 VA examination for diabetes mellitus noted that the Veteran was retired and had limited daily activities. The main activity he was limited with was prolonged walking due to lower leg pain, especially from left knee and varicose veins. The May 2010 VA audio examination noted a work history as a mechanic and industrial blacksmith.  The hearing loss made it difficult to understand speech anytime the Veteran was trying to hear, particularly in background noise.  

A June 2010 VA Audio examination noted that the Veteran indicated noise exposure during service and reported civilian noise exposure from lawn equipment, motorcycles, all-terrain vehicles and factory type noises having worked as a diesel mechanic from 1978 until 2006 he was exposed to engines and heavy equipment.  He explained he was required to use hearing protection in his civilian employment.  The examiner noted the hearing loss had significant effects on employment as he had difficulty hearing so he cannot understand and was bothered by ringing.  

During a November 2010 VA examination the Veteran reported that he was a foreman for public transit but was not currently employed.  He indicated he retired in 2006 because he was eligible by age or duration of work and medical (psychiatric) since he was stressed out more than anything.  

VA treatment records also reflect his status and consistently reflect that he denied suicidal ideation, his insight and judgment were noted to be intact and thought process was goal oriented and organized.  The predominant symptoms during this period were sleep difficulty and nightmares.  A May 2010 VA mental health note indicated the Veteran reported he was doing fairly well and was keeping busy around his farmstead.  He indicated that his symptoms were manageable and he was awaiting some farm machinery so he could get some work done.  GAF was 55.  A June 2010 VA record noted he continued to stay busy as it was hay cutting time.  He discussed his lack of motivation to do some things and explained he just did not have the ambition like he used to have.  He was thinking of a knee replacement as it was bothering him more climbing on and off the tractor.  GAF was 57.  A July 2010 mental health note indicated that he had taken in his 18 year old grandson.  He also reported keeping very busy with haycutting, tending cattle, building projects and restoration of classic car.  GAF was 50.  A September 2010 mental health note reflects the Veteran indicated he was doing aright.  He discussed frustration with loud noises and that it took him weeks to clean out the garage.  He indicated he was struggling with motivation and was working to get things done on his house.  He indicated he was going to the farm and planned to cut hay.  He kept himself busy and continued to travel and was planning a trip later that month.  GAF was 57.  A December 2010 VA record noted that he had been busy putting siding on the shed and windows on the house and he had been traveling.  He also mentioned planning to go to Arizona for months in the winter.  He discussed only one incident of road rage and felt that was an improvement.  GAF was 57.  

A March 2011 VA treatment record noted that the Veteran had lumbar radiculopathy due to degenerative disc disease that was a chronic worsening condition and prevented the Veteran from any prolonged periods of sitting or standing.  Therefore the VA physician concluded he was unable to maintain any type of employment.  

During a March 2011 VA mental health record the Veteran reported they had just returned from Arizona.  He complained of his back hurting and described an incident where he jumped off the bulldozer which made his back hurt.  The physician indicated the Veteran had many projects to keep him busy but at times he has a difficult time getting motivated.  GAF was 57.  A May 2011 record noted that the time in Arizona went well but he had back problems so he was in physical therapy twice a week.  GAF was 50.  An August 2011 record noted GAF of 45.  An October 2011 record reflected a GAF of 53.  Another October 2011 record noted that the Veteran felt he was doing ok and was dealing way pain issues and the possibility of back surgery. He still planned on going to Arizona for the winter but was waiting to see what would happen with his back.   He continued to farm but was selling more of his cattle. GAF was 50.  

The Veteran's private psychiatrist, Dr. L., reported in October 2011 that the Veteran's PTSD precludes all work, and constituted an ongoing, progressive condition.  Dr. L. indicated that the Veteran worked until August 2006 and had been a foreman for Bi State for 28 years and retired.  Six months later he received SSA benefits for back problems.  The Veteran was provided with self-reporting questionnaires.  On the PTSD symptom checklist the Veteran reported findings that showed he had extensive persistent and progressive PTSD.  The Beck Depressive Inventory reported that the Veteran felt sad, felt he did not expect things to work out, he failed more he should have, did not enjoy things as much as he used to, felt guilty over things, felt he was being punished, lost confidence in himself, was more critical of himself, had thoughts of killing self but would not carry them out, cries more than he used to, was restless, lost interest in people or things, had trouble making decisions, felt more worthless, did not have energy to do much, work up and could not get back to sleep, was more irritable, had less appetite, had trouble keeping his mind on anything, was too tired to do things he used to, and was less interested in intimacy.  Dr. L. explained that this showed he had depression.  On the Beck Anxiety Inventory the Veteran reported numbness or tingling, feeling hot, unable to relax, fears the worst happening, was dizzy or light headed, heart pounded and raced, was nervous, had feelings of choking, hands tremble, feared losing control, indigestion, sweats.  Dr. L. explained these were mainly in the moderate category but when he had flashbacks he also had panic disorder and dissociation.  The Yale-Brown Obsessive Compulsive checklist noted evidence of aggressive obsessions such as fear of harming self or others, horrific images fear of blurting obscenities, fear of doing something embarrassing or that something would happen.  This was noted to be typical of PTSD.  There was no evidence of chemical dependency but was evidence of attention deficit disorder.  

In summary Dr. L. noted alteration in sleep, poor concentration, distractible, social anxiety, isolation, decreased self-esteem, mood swings, thoughts to harm others, disorganization, hopelessness and flashbacks.  Mental status reflected he was alert and cooperative and affect was pleasant but flat but there was evidence of emotional response to questions about Vietnam.  Speech had a normal rate and rhythm and there was no evidence of thought or thought content disorder such as delusions or hallucinations.  He was oriented, had a good fund of general knowledge and intellect was normal.  The GAF was 30.  

A May 2012 VA general medical examination report noted the Veteran's 28 year history working as a diesel mechanic and supervisor.  This examination noted the Veteran retired in 2006 due to mental health concerns along with becoming eligible for early retirement at age 55 and he continued to do some part time work on his farm.  The examiner noted that the nonservice connected back condition would limit the Veteran's ability to do physical employment activity as he cannot walk more than 100 yards or stand more than 15 minutes or do overhead work due to the back but there were no effects of the back on sedentary employment.  

A May 2012 artery and vein examination concluded that the Veteran's service-connected conditions of left lower extremity venous insufficiency would not impact the ability to work and explained that there were no effects on the ability to perform physical or sedentary employment activity from that condition but he did have lower extremity symptoms related to the back condition.  A May 2012 skin examination concluded that the dermatitis (associated with venous insufficiency) would not impact the Veteran's ability to physical or sedentary work.  A May 2012 diabetes mellitus examination concluded that diabetes mellitus would impact the Veteran's ability to work and explained that because of the diabetes, the Veteran needed to keep snacks close at hand when working on his farm as he could be out a while between meals.  Other than that there were no effects of his diabetes on the ability to perform physical or sedentary employment.  

A May 2012 VA audiometric examination report concluded that the Veteran's sensorineural hearing loss and tinnitus would not impact the ordinary conditions of daily life including the ability to work.  The examiner explained however that the Veteran had difficulty understanding speech in noisy environments or at a distance.  With reasonable accommodation hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact. However the examiner indicated that the ability to communicate may be compromised by difficulty hearing in adverse listening situations such as difficultly understanding speech on the telephone or in encounters with unfamiliar speakers.  Occupational communicative situations may include verbal instructions and these may be misunderstood by an individual with high frequency hearing loss; however the hearing loss alone should not prevent all types of employment.  Although tinnitus was bothersome, it should not affect employment unless other psychological factors are present that exacerbate the reaction to tinnitus.    

A July 2012 VA psychiatric examination found that the Veteran no longer met the diagnostic criteria for PTSD, and indicated that treatment had relieved the Veteran's symptoms.  Limitations in occupational functioning under stress were noted to be mild and transient, and the Veteran reported that he was continuing to operate his farm.  During this examination the Veteran reported "he was very financially successful and has all the 'toys' he wants on his farm."  He explained that he worked for 28 years in the transit department, the first 22 years as a mechanic and then the last 6 as a foreman and retired in June 2006.  He believed he would have been fired if he had not retired but he explained the first 22 years went fine; however he had difficulty managing stress when he became a foreman due to the responsibilities of the job related to paperwork, technology and budgets but denied any difficulties managing people and indicated the workers respected him and he had a positive and close relationship with them and their families.  The Veteran explained he had 300 acre farm and 100 head of cattle but sold many and now only had 25.  The examiner observed that the Veteran was vague and evasive during the clinical interview.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is not warranted prior to April 18, 2011.  The Board acknowledges that the Veteran's conditions and specifically his PTSD have increased in severity prompting the RO to grant an increased schedular 100 percent disability rating effective April 18, 2011.  However, the question before the Board is whether the Veteran's disabilities rendered him unable to secure or follow gainful employment prior to April 18, 2011.  

There is no question that the Veteran's service-connected  PTSD, left lower extremity venous insufficiency with dermatitis, diabetes mellitus and tinnitus impacted his ability to continue working as a manager.  In fact, the record reflects complaints about the stress related to his managerial position directly prior to his retirement.  However, the question is not whether the Veteran can keep his current employment, but whether the service connected disabilities render him unable to secure and follow substantially gainful employment.

In this regard, the bulk of the evidence of record reflects that the Veteran retained some ability to work prior to April 2011.  For example, the SSA records in November 2006 suggested a sedentary residual functional capacity.  The April 2009 VA examination found that the Veteran was generally satisfactory functioning with some intermittent periods where he could not perform tasks.  The VA examinations in 2012 all reflect some residual functional ability to perform employment, and specifically note no limitations on sedentary employment.  

Only two records that assert the Veteran is totally unemployable: the March 2011 VA treatment record and the October 2011 opinion of Dr. L.  The March 2011 treatment records concluded the Veteran was unemployable due to the non-service connected lumbar radiculopathy and degenerative disc disease that prevented prolonged sitting or standing.  However, the Veteran is not service connected for his degenerative disc disease and related radiculopathy.  

The Board very carefully considered the October 2011 opinion of Dr. L. which found the Veteran's service-connected PTSD resulted in his unemployability.  As an initial matter, it is unclear what, if any, treatment records were reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Furthermore, the Board finds this record is internally inconsistent and inconsistent with other evidence of record.  As reflected above, Dr. L's GAF score of 30 (representing serious symptoms) is quite different than those reflected in the Veteran's treatment records which range from 50-57 (representing moderate symptoms).  No explanation for such conflicting findings is provided; indeed, it is unclear whether Dr. L. was even aware of the conflicting findings. See Nieves-Rodriguez, 22 Vet . app. at 303 ("the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.  There are other means by which a private physician can become aware of critical medical facts, not the least of which is by treating the claimant for an extended period of time.  Review of pertinent medical literature may also furnish information relevant to diagnostic and nexus issues."); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

Furthermore, the GAF score of 30 is inconsistent with the symptoms Dr. L. reports in his October 2011 assessment.  A GAF of 30 represents behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day, no job, home or friends).  Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  However, by Dr. L's own report, the Veteran was alert and oriented with normal speech and no evidence of thought or thought content disorder such as delusion or hallucination.  Further, the Veteran has been married for 31 years.  The symptoms reported were difficulty with sleep, concentration, anxiety, social isolation, decreased self-esteem, mood swings, thoughts to harm others, disorganization, hopelessness, and flashbacks.  Additionally, as noted above, the VA treatment records reflect the Veteran's insight and judgment were intact and reported no evidence of hallucinations or even suicidal or homicidal ideation.  The VA records further demonstrate the Veteran was able to get out of bed and retained some interests as they documented that the Veteran kept busy with his farm and planned trips and even continued projects such as restoring classic cars.  The Veteran even described his PTSD symptoms during this period as "manageable" and reported he was "doing alright."  See May 2010 and September 2010 VA records. 

Most significantly, Dr. L did not provide a rationale for his opinion that the Veteran was unemployable.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Dr. L's main rationale appears to be one of equity.  The last paragraph of his evaluation states that the Veteran is "typical of Vietnam Veterans who are seen at this time.  They received criticism and humiliating comments [. . .] They went to work without complaint [. . .] Through strength of character and survival techniques, [the Veteran] worked [. . .] It is incorrect to use employability to judge severity of PTSD."  Dr. L. concluded that "[The Veteran] is applying not for compensation per se, but for recognition and validation of his honorable service to his country."  

In light of the inconsistencies and lack of rationale, the Board affords the October 2011 private opinion no probative value.  

The Board is cognizant that the Veteran has been awarded Social Security disability benefits due to his unemployability.  While such SSA determinations must be considered by VA, they are not binding on VA, particularly as they are based on different laws and regulations.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In the present case, the Board finds it significant that SSA considered the effect of several nonservice connected disabilities in coming to their conclusion.  Indeed, the SSA determination was based in part on a surgical fusion of the lumbar spine, a disability for which the Veteran has not been granted service connection.  Thus, this award is not sufficient to warrant the grant of a TDIU based on the Veteran's service-connected disabilities alone.  

Furthermore, in considering this Veteran's educational background, the record reflects he completed high school and received some college education reflecting he would have the educational background to obtain such employment.  Furthermore, the record reflects the Veteran has held jobs in farming, at a movie theater, general tire and fisher body shop and also reflect that towards the end of his career he worked as a more sedentary position as a manager.  See  April 2009 VA examination.  Accordingly, there is a plausible basis in the record that the Veteran could perform sedentary work.  see Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  

The Board acknowledges the Veteran's honorable and faithful service and notes that the service-connected disabilities clearly have impacted his work and the high 70 percent evaluation already reflects the understanding that such disabilities would have a significant impact on the Veteran's ability to function effectively at work.  38 C.F.R. § 4.1.  However, the question is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment. See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant of the fact that the Veteran may be precluded by some types of employment such as very physically demanding jobs, the preponderance of the evidence indicates that the Veteran's service-connected disabilities did not preclude him from securing and following substantially gainful employment consistent with his education prior to April 18, 2011.  Therefore, the Board must conclude that the Veteran is not individually unemployable by reason of his service-connected disabilities.


ORDER

Entitlement to TDIU prior to April 18, 2011 is denied.


___________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


